Plaintiff gave an option to defendant that he would assign and convey to defendant his lease covering a gasoline station, with the buildings and improvements thereon. Defendant accepted the option but subsequently failed to accept the assignment of the lease and of the buildings and the equipment. Plaintiff brings this action for damages for defendant’s failure to comply with the terms of the option. Judgment unanimously affirmed, with costs. No opinion. Present — Martin, P. J., Glennon, Untermyer, Dore and Cohn, JJ.